RESPONSE TO AMENDMENT
Claims 1-20 are pending in the application.  Claims 11-14 are withdrawn due to Applicant’s election. 
Amendments to the claims, filed January 7, 2022, have been entered in the above-identified application.

WITHDRAWN REJECTIONS
The 35 U.S.C. §103 rejection of claims 1, 3-6, 9, 10, 16, and 18-20 over Suetterlin (U.S. 4,513,118) in view of Matsui (U.S. 6,280,835), made of record in the office action mailed August 12, 2021, Page 3, Paragraph 8 has been withdrawn due to Applicant’s amendment in the response filed January 7, 2022.
The 35 U.S.C. §103 rejection of claims 2 and 7 over Suetterlin (U.S. 4,513,118) in view of Matsui (U.S. 6,280,835) and further in view of Guenanten (U.S. Pat. Pub. 2015/0044441), made of record in the office action mailed August 12, 2021, Page 7, Paragraph 9 has been withdrawn due to Applicant’s amendment in the response filed January 7, 2022.
The 35 U.S.C. §103 rejection of claims 8 and 15 over Suetterlin (U.S. 4,513,118) in view of Matsui (U.S. 6,280,835) and further in view of Nishida (U.S. Pat. Pub. 2011/0206927), made of record in the office action mailed August 12, 2021, Page 9, Paragraph 10 has been withdrawn due to Applicant’s amendment in the response filed January 7, 2022.
The 35 U.S.C. §103 rejection of claim 17 over Suetterlin (U.S. 4,513,118) in view of Matsui (U.S. 6,280,835) and further in view of Kay (U.S. 5,319,475), made of record in the office action mailed August 12, 2021, Page 10, Paragraph 111 has been withdrawn due to Applicant’s amendment in the response filed January 7, 2022.
REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1, 3-6, 9, 10, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (U.S. 6,280,835) in view of Suetterlin (U.S. 4,513,118).
Regarding claims 1 and 19, Matsui teaches a forgery prevention label (Col. 1, lines 8-16), comprising: an extruded (Col. 7, lines 9-11) polyalkyl(meth)acrylate film (thermoplastic acrylic resin brittle film, Abstract; Col. 3, lines 31-50), wherein the polyalkyl(meth)acrylate film (thermoplastic acrylic resin brittle film, Abstract; Col. 3, lines 31-50) comprises: from 30.0 wt.-% to 92.5 wt.-% and 30.0 wt.-% to 70.0 wt.-%, respectively, of a polyalkyl(meth)acrylate (58.8-90.9 wt.%; Col. 2, lines 44-59; 100 parts by weight acrylic resin, 10 to 70 parts by weight inorganic filler); from 5.0 wt.-% to 40.0 wt.-% and 20.0 wt.-% to 25.0 wt.-%, respectively, of one or several inorganic fillers (9.1-41.2 wt.%, Col. 2, lines 44-59; 100 parts by weight acrylic resin, 10 to 70 parts by weight inorganic filler); from 0.0 wt.-% to 5.0 wt.-% of one or several UV-absorbers (0%, UV-absorbers are not required); and from 0.0 wt.-% to 5.0 wt.-% of one or several UV-stabilizers (0%, UV-stabilizers are not required), based on the weight of the polyalkyl(meth)acrylate film; and wherein the polyalkyl(meth)acrylate film has a thickness of from 15 µm to 120 µm (20-80 µm, Col. 3, lines 3-4).  Additionally, while the Examples in Matsui (Table 1-1) use 40 or 60 parts by weight of impact modifier (ACRYPET RF065), Matsui does not teach away from the use of other amounts of impact modifier.

Suetterlin teaches impact modifying agents (Abstract; Col. 1, lines 10-11) intended primarily for admixture with hard and relatively brittle synthetic resins (Col. 1, lines 6-7), such as polymethyl methacrylate (Abstract; Col. 6, lines 27-35), for the purpose of improving the strength characteristics of the resin (Col. 1, lines 7-9).  Suetterlin further teaches the impact modifying agents can be mixed with the polymethyl methacrylate in an amount of 10 to 80 percent by weight (Col. 6, lines 37-39; claim 4), where the polymethyl methacrylate is present in an amount of 20 to 90 percent by weight (claim 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have included an impact modifying agent in the thermoplastic acrylic resin brittle film (polyalkyl(meth)acrylate film) of Matsui in an amount of 10 to 80 percent by weight based on the weight of the film as taught by Suetterlin in order to improve the strength characteristics of the brittle resin.  One of ordinary skill in the art would have been motivated by Suetterlin to include an impact modifying agent in an amount of 10 to 80 percent by weight in the thermoplastic acrylic resin brittle film of Matsui in order to improve the impact resistance of the film. 
Including the impact modifying agent in the above amount taught by Suetterlin would result in the polyalkyl(meth)acrylate film (100 parts by weight polyalkyl(meth)acrylate, 10-70 parts by weight inorganic filler, 10 to 80 parts by weight impact modifier) to comprise 40.0-83.3 wt.% polyalkyl(meth)acrylate, 5.3-38.9 wt.% inorganic filler, and 5.6-41.1 wt.% impact modifier.  Therefore, the cumulative content of the polyalkyl(meth)acrylate and the impact 45.6-94.7 wt.%), based on the weight of the polyalkyl(meth)acrylate film.
Furthermore, the content, in wt.-%, of the one or several impact modifiers nim in the polyalkyl(meth)acrylate film is described by the following relationship: 0.5*nf  ≤ nim ≤ nf, nf being the content, in wt.-%, of the one or several inorganic fillers in the polyalkyl(meth)acrylate film (2.65 ≤ 5.6-41.1 ≤ 38.9).
Regarding claims 3 and 20, Matsui teaches wherein an elongation at break of from 0.5% to 15% and from 1.0% to 5.0%, respectively, (2.0 to 20.0%, Col. 3, lines 1-2), and an initial tear resistance of from 0.1 N to 30.0 N (3.0 to 20.0 g = 0.02 to 0.2 N, Col. 2, lines 64-65).  While properties were not measured according to ASTM D1004-13, one of ordinary skill in the art would have expected similar results when the polyalkyl(meth)acrylate film of Matsui in view of Suetterlin is measured according to ASTM D1004-13.
Regarding claim 4, while Matsui in view of Suetterlin fails to teach wherein the polyalkyl(meth)acrylate film has a resistance to tear propagation, measured according to ASTM D1938-14, of from 0.01 N to 1.00 N, it would have been obvious to one of ordinary skill in the art before the effective filing date for the resistance to tear propagation of the forgery prevention label of Matsui in view of Suetterlin be from 0.01 N to 1.00 N so that once a tear is formed in the label, the tear easily propagates which allows the tear to get bigger and thus prevent forgery of the label.
Regarding claim 5, Matsui in view of Suetterlin teaches wherein the content, in wt.-%, of the one or several impact modifiers nim in the polyalkyl(meth)acrylate film is described by the following relationship: 0.6*nf ≤ nim ≤ 0.8*nf, nf being the content, in wt.-%, of the one or several inorganic fillers in the polyalkyl(meth)acrylate film (3.18 ≤ 5.6-41.1 ≤ 31.12).
Col. 4, lines 16-20).
Regarding claim 9, Matsui in view of Suetterlin teaches a laminate for manufacturing of the forgery prevention label according to claim 1, the laminate comprising at least the following layers: a) a liner layer (support, Col. 3, lines 25-31; Col. 7, lines 15-23); and b) a layer consisting of the polyalkyl(meth)acrylate film (Col. 3, lines 25-31; as discussed above).
Regarding claim 10, Matsui teaches herein the liner layer substantially consists of a polymeric material selected from the group consisting of polyethylene terephthalate (Col. 7, lines 15-23).
Regarding claim 16, Matsui in view of Suetterlin fails to teach wherein the liner layer (support) has an initial tear resistance, measured according to ASTM D1004-13, of from 50 N to 500 N.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the liner layer (support) of Matsui in view of Suetterlin to have a high initial tear resistance, such as from 50 N to 500 N, so that the liner layer may be removed without tearing from the polyalkyl(meth)acrylate film and so that tearing of the polyalkyl(meth)acrylate film during the removal of the liner layer is avoided.
Regarding claim 18, Matsui teaches wherein the forgery prevention label has a thickness of between 50 µm to 300 µm (20-80 µm, Col. 3, lines 3-4).

Claims 2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (U.S. 6,280,835) in view of Suetterlin (U.S. 4,513,118) and further in view of Guenanten (U.S. Pat. Pub. 2015/0044441).

Regarding claims 2 and 7, Matsui teaches wherein the polyalkyl(meth)acrylate is obtainable by polymerization of a composition whose polymerizable constituents comprise, based on the weight of the polymerizable composition: (a) from 50.0 wt.-% to 99.9 wt.-% of methyl methacrylate (copolymer of methyl methacrylate and methyl acrylate, Col. 3, lines 32-47; Example 1, Col. 8, line 57), (b) from 0.1 wt.-% to 50.0 wt.-% of an acrylic acid ester of a C1-C4 alcohol (copolymer of methyl methacrylate and methyl acrylate, Col. 3, lines 32-47; Example 1, Col. 8, line 57), and (c) from 0.0 wt.-% to 10.0 wt.-% of at least one further monomer copolymerizable with the monomers (a) and (b) (no other monomer present is in the copolymer).  
While Matsui fails to specifically teach the exact weight percentages of the methyl methacrylate and the methyl acrylate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that since the methyl methacrylate is listed first in the copolymer, it would be the majority component and therefore would be present in an amount of from 50.0 wt.-% to 99.9 wt.-% while the methyl acrylate would be present in an amount of from 0.1 wt.-% to 50.0 wt.-%. 
While the reference does not specifically teach the claimed range (claim 7) of “from 80.0 wt.% to 99.0 wt.%” of methyl methacrylate and “from 1.0 wt.% to 20.0 wt.%” of methyl acrylate, it is noted that the prior art and claimed ranges do overlap and it would have been obvious to one of ordinary skill in the art at the time the invention was made to have selected the claimed range because, as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Guenanten teaches impact-modified polymethyl methacrylate (PMMA) films (Abstract, Paragraph [0017]) that provide protection from weather effects and mechanical stress (Paragraphs [0001]-[0002]).  Guenanten teaches the PMMA films comprise inorganic fillers, such as silica, titanium dioxide, and barium sulphate (Paragraph [0020]), as well as impact modifiers (Paragraph [0024]).  Guenanten further teaches that the outermost layer involves a PMMA layer than can withstand mechanical load and that mean the PMMA matrix material used has a particularly high molar mass, such as from 100,000 to 200,000 g/mol (Paragraph [0028]).
It would have been obvious to one of ordinary skill in the art for the polymethyl methacrylate of Matsui in view of Suetterlin to have an average molecular weight of from 100,000 to 200,000 g/mol as taught by Guenantent so that the impact modified polymethyl methacrylate film can withstand mechanical load.  One of ordinary skill would have been motivated by Guenantent to have the polymethyl methacrylate of Matsui in view of Suetterlin have an average molecular weight of from 100,000 to 200,000 g/mol so that the polymethyl methacrylate film can withstand mechanical loads during handling, transport, and storage.

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Matsui (U.S. 6,280,835) in view of Suetterlin (U.S. 4,513,118) and further in view of Nishida (U.S. Pat. Pub. 2011/0206927).
Matsui and Suetterlin are relied upon as discussed above.
Col. 8, lines 7-10); and b) an adhesive layer (Col. 8, lines 7-10).
Matsui fails to teach further comprise c) a release coating layer; and d) a support layer.
Nishida teaches an adhesive sheet (Abstract) comprising an adhesive layer (Abstract) wherein the adhesive sheet further comprises a release coating layer (release layer) and a support layer (release substrate) in that order on the adhesive layer (Paragraph [0025]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have the label of Matsui in view of Suetterlin further comprise a release coating layer and a support layer in that order on the adhesive layer as taught by Nishida in order to protect the adhesive layer during transportation and storage prior to use and to ensure that the support layer is easily removable from the adhesive layer.
Regarding claim 15, Matsui teaches wherein the layer consisting of the polyalkyl(meth)acrylate film has a thickness of from 15 µm to 100 µm (20-80 µm, Col. 3, lines 3-4), the adhesive layer has a thickness of from 10 µm to 40 µm (25 µm, Col. 20, lines 30-32).
Nishida teaches the release coating layer has a thickness of from 0.01 µm to 1.5 µm (0.03-1.0 µm, Paragraph [0068]) and the support layer has a thickness of from 20 µm to 70 µm (38 µm, Paragraph [0081]).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Matsui (U.S. 6,280,835) in view of Suetterlin (U.S. 4,513,118) and further in view of Kay (U.S. 5,319,475).
Matsui and Suetterlin are relied upon as discussed above.

Kay teaches a tamper resistant security seal that is a laminated tape comprising a removable support layer; transparent carrier layer; an optical, diffraction pattern defining layer; and an adhesive layer (Abstract), wherein the transparent carrier layer is coated on the removable support layer (col. 7, lines 26-30).  Kay further teaches the removable support layer is a polyester film that is biaxially oriented for strength (Col. 6, lines 62-64), such as biaxially orientated polyethylene terephthalate (Col. 7, lines 12-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the polyethylene terephthalate of the support (liner layer) of Matsui be biaxially oriented as taught by Kay in order to improve the strength of the layer.  One of ordinary skill in the art would have been motivated to have the polyethylene terephthalate of the support (liner layer) of Matsui be a biaxially oriented polyethylene terephthalate as taught by Kay in order to improve the strength of the layer so that it can withstand the processing and handling of the laminate.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed January 7, 2022 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
February 17, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788